Citation Nr: 1026534	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  06-35 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial compensable evaluation for hammer 
toes, right foot.

2. Entitlement to an increased rating for right foot pes planus, 
with plantar warts, status post osteotomy, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1977 to July 1980. 

This matter comes before the Board of Veterans' Appeals (Board) 
from May 2006 and September 2006 rating decisions of the 
Cleveland, Ohio RO.

The Board remanded this case in June 2009 for additional 
development and issuance of a Statement of the Case on the issue 
of an increased rating for right flat foot post operative 
osteotomy with plantar warts.  An October 2009 Statement of the 
Case was issued and the appellant perfected his appeal in a 
November 2009 Form 9.  The appellant also requested a hearing 
before the Board.  The appellant appeared before the undersigned 
at a May 2010 videoconference hearing.  A transcript has been 
associated with the claims file.

The appellant testified that he had to leave his job as a janitor 
due to his service-connected right foot disabilities.  
Accordingly, the issue of entitlement to a total rating for 
compensation purposes based on individual unemployability, 
including extraschedular consideration under 38 C.F.R. § 4.16(b), 
is REFERRED to the RO for appropriate action.  See Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Norris v. West, 
12 Vet. App. 413, 421 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board must remand these claims for additional development.  

The Board remanded the hammertoes claim in June 2009 for another 
VA examination.  At the time, the Board had jurisdiction only 
over the hammertoes issues.  The Board considered a prior 
February 2006 VA examination inadequate as the VA examiner did 
not review the claims file in conjunction with the examination.  
Governing regulations provide that VA's duty to assist includes 
conducting a thorough and contemporaneous examination of the 
appellant that takes into account the records of prior 
examinations and treatment.  Green v. Derwinski, 1 Vet. App. 121 
(1991); 38 C.F.R. § 3.326 (2009).  The Board also found that a 
remand for another VA examination is also required as the 
evidence of record is in conflict as to what foot pathology is 
due to the hammer toe disability and what foot pathology is due 
to the pes planus.  Id.; see also 38 C.F.R. § 4.14 (2009).

The appellant was seen for a September 2009 VA examination.  The 
examiner declined to review the claims file despite the Board's 
remand instructions that a claims file review was required.  The 
Board is obligated by law to ensure that the RO complies with its 
directives; where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board 
must remand for an adequate VA examination in this regard as 
well.

The Board also notes that the claim for compensation for 
hammertoes was never the subject of a Veterans Claims Assistance 
Act (VCAA) notice letter.  It is necessary to remand this claim 
to ensure full and complete compliance with the duty-to-notify 
provisions enacted by the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)).  The U.S. 
Court of Appeals for Veterans Claims has mandated that VA ensure 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).





Accordingly, the case is REMANDED for the following action:

1.  Provide to the appellant all notification 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), with respect to these 
claims.  Any notice given, or action taken 
thereafter, must comply with current, 
controlling legal guidance.

2.  The appellant must be afforded a VA 
examination with the appropriate VA medical 
facility to determine the current level of 
severity of his hammer toe disorder.  The 
claims file and a copy of this remand must be 
made available to the examiner for review in 
conjunction with the examination.  All 
indicated tests and studies as deemed 
appropriate by the examiner must be 
accomplished and all clinical findings must 
be reported in detail.  In the examination 
report, the examiner must indicate what 
symptomatology is attributable to the 
appellant's hammer toe disorder, and what 
symptomatology is attributable to other 
disorders, to include the appellant's 
service-connected pes planus disorder.  A 
complete rationale for all opinions must be 
provided.  The report prepared must be typed.

The examiner should identify the limitation 
of activity imposed by the appellant's 
service-connected right flat foot, post 
operative osteotomy with plantar wart and 
hammertoes disabilities with a full 
description of the effect of the disabilities 
upon his ordinary activities.  The examiner 
should fully describe any weakened movement, 
excess fatigability, and incoordination 
present due to the disabilities.

3.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits sought 
are not granted, the appellant and his 
representative should be furnished a SSOC and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


